Citation Nr: 1760421	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss, based upon substitution of the appellant as the claimant.


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel








INTRODUCTION

The Veteran had active military service from December 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a January 2014 rating decision, the RO continued to deny the claim.

Unfortunately, the Veteran died in October 2014, during the pendency of his appeal.  The appellant is the Veteran's widow and as discussed in further detail below, she has been found by VA to be an appropriate substitute in this case.  The appellant has taken no action to appoint a representative and, as such, she proceeds unrepresented in pursuing her claim and has not requested a hearing.

The issue of entitlement to service connection for chronic otalgia has been raised by the record in letters from the Veteran's treating physician dated January 2012 and October 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  Right ear hearing loss was not manifested during service, or for many years thereafter, and current right ear hearing loss is not related to service.

CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107, 5121A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in November 2011, the Veteran filed a service connection claim for right ear hearing loss.  The RO denied the claim in the September 2012 rating decision and the Veteran timely perfected this appeal.  The RO certified the matter to the Board on July 14, 2014, and unfortunately the Veteran died in October 2014, prior to the Board's issuance of a decision in this matter.  

In February 2015, the RO received the appellant's VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  

In a March 2017 rating decision, a Decision Review Officer substituted the appellant in accordance with the provisions of 38 U.S.C. § 5121A as her application was timely filed and the record contains credible evidence that the appellant was married to the Veteran at the time of his death.   The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claim.  38 U.S.C. § 5121A.  

Service Connection - Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  By contrast, the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When, as here, a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, diagnosis of a hearing disability requires not just observation of certain symptoms, but also specialized training to diagnose hearing disorders.  Additionally, a probative medical opinion on the etiology or underlying causes of a hearing disability likewise requires the specialized training of a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

When all the evidence is assembled, it is the Board's responsibility to evaluate the evidence, determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  38 U.S.C. §§ 5107; 7104(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran claims service connection for right ear hearing loss due to in-service exposure to extreme cold and noise.  Specifically, the Veteran asserted in a written statement dated December 2, 2011, that during service, he hopped a ride on a B-26 bomber to travel home for Christmas, and exposure to cold air and snow during the flight froze his right ear.  He reported feeling an intense pain in his right ear as the plane descended.  During a VA examination in August 2012, the Veteran suggested that in-service noise exposure contributed to his hearing loss. 

The fact that the Veteran had a current hearing loss disability in his right ear (prior to his death) is undisputed.  A VA audiological examination in August 2012 reflects puretone thresholds for the Veteran's right ear at greater than 40 decibels at 3000 and 4000 hertz, greater than 26 decibels at 2000, 3000, and 4000 hertz, and a speech recognition score of 84 percent, clearly establishing a right ear hearing loss disability for VA purposes.  This appeal is solely limited to hearing loss in the right ear.

For the reasons expressed below, however, the Board finds that service connection for right ear hearing loss is not warranted.

The Veteran's service treatment records (STRs) include two examination reports upon entrance to service in December 1951, each reflecting that the Veteran reported no hearing problems, his ears were normal, and whispered voice tests were noted as 15 out of 15, bilaterally, which was considered normal.  The Veteran's separation examination in August 1955 also demonstrated that the Veteran's ears were normal, and whispered voice tests were noted as 15 out of 15, bilaterally.  No audiometric readings were noted in any of the service examination reports.  Although whispered voice tests have been recognized by VA as unreliable in determining that hearing loss did not occur, the STRs are devoid of any evidence suggesting that the Veteran reported or experienced hearing loss during service.

Sensorineural hearing loss in the right ear did not manifest within the first post-service year.  In fact, there is no evidence of hearing loss until November 2011, decades after service.  In a November 2011 VA audiological examination report, a diagnosis of hearing loss, bilaterally, was indicated.  

Thereafter, a December 2011 VA treatment record reflects that the Veteran reported being  exposed to loud noise in the Air Force, but that he reported no post-service occupational loud noise exposure, and no regular gun use or other loud noise exposure at home.  The diagnosis was bilateral sensorineural hearing loss, and the VA physician opined that it was more likely than not that the Veteran's service exposure to loud noise caused some hearing loss.  However, the December 2011 medical record included no audiometric data or reasons and bases for the medical opinion.    

The Veteran's treating physician submitted letters dated January 2012 and October 2012, including a diagnosis of hearing loss, as relevant here, and noting the physician's opinion that the Veteran's hearing loss was caused by many years of flying with the Air Force.  Neither letter includes audiometric data or reasons and bases for the medical opinion.  

While the medical opinion noted in the December 2011 VA medical record, and the January and October 2012 opinions penned by the Veteran's treating physician, are competent, they are not adequate to decide this claim.  The Board assigns considerably less probative value to these opinions as none of the three opinions provide adequate reasons or bases for medical conclusions, reference the Veteran's prior medical history or evidence that has been associated with the claim file.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  Moreover, all three opinions imply facts not found in the record, namely that the Veteran was routinely exposed to aircraft noise from flight operations.  This statement is entirely contradicted by the Veteran's own statements provided to the August 2012 VA examiner to the effect that he was exposed to monthly aircraft noise exposure in service when flying to different countries.  Moreover, the Veteran's DD Form 214 clearly indicates that the Veteran's Air Force Specialty Code (AFSC) was "73251," which is a designation for Personal Affairs Specialist, and there is no credible evidence of record that demonstrates that the Veteran was routinely involved in flight operations or routinely exposed to aircraft noise.  In light of the Veteran's inconsistent statements and the service records that are entirely devoid of any suggestion that the Veteran was routinely exposed to acoustic trauma, the evidence weighs against a finding of in-service noise exposure.  

The remaining medical opinion of record was authored by an August 2012 VA examiner.  After examining the Veteran and reviewing his claims file, the examiner continued the diagnosis of sensorineural hearing loss, but opined that the Veteran's hearing loss was less likely than not caused by his military service.   In so finding, the examiner reasoned that the Veteran's hearing was normal upon service entrance and service separation; he had no documented ear pathology in his service treatment records; and he reported first noticing hearing difficulties approximately seven months prior to the August 2012 examination - more than 50 years after the Veteran's separation from military service.  The examiner further noted that the Veteran reported a history of recreational noise exposure, including hunting and target shooting.  The examiner also stated that the Veteran reported being a right-hand shooter; the Board infers from that observation that the post service noise from recreational shooting would have been close to the Veteran's right ear if shooting with the right hand.

On review, the Board finds the August 2012 VA medical opinion competent and credible, and assigns significant weight to the opinion.  The examiner is identified as an audiologist; therefore, she necessarily possesses training in audiological disabilities.  Moreover, the opinion is factually accurate and contains sound reasoning.  The opinion provided adequate reasons and bases for the medical conclusion, which is based on the facts and data available in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).

The Board is grateful for the Veteran's honorable service, and the Board recognizes the appellant's sincere belief that the Veteran's right ear hearing loss was related to his military service.  While the Board has conducted a careful review of the record, it is unable to identify a basis upon which service connection may be granted.  The Board also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the issue of entitlement to service connection for chronic otalgia has been referred to the AOJ for adjudication. 


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


